              IN THE UNITED STATES DISTRICT COURT FOR THE
                     WESTERN DISTRICT OF OKLAHOMA


    MARSHEL SHAWN WILLIAMS,                      )
                                                 )
                        Plaintiff,               )
                                                 )
    -vs-                                         )       Case No. CIV-18-0963-F
                                                 )
    KRISTY STENSON, et al.,                      )
                                                 )
                        Defendants.              )

                                            ORDER

           Plaintiff Marshel Shawn Williams, appearing pro se and in forma pauperis,
brings this action pursuant to 42 U.S.C. § 1983.
           Magistrate Judge Shon T. Erwin’s Report and Recommendation of
November 29, 2018 (doc. no. 10, the Report), recommends the complaint be
dismissed for failure to state a claim upon which relief may be granted. The Report
advised that any objection to the Report must be filed by December 17, 2018, and
that failure to make timely objection waives the right to appellate review of the
factual and legal issues addressed in the Report. No objection to the Report has been
filed, and no request for an extension of time has been made.1
           Having reviewed the Report, and with no objection to the Report having been
filed, the court finds that it concurs in the recommended rulings as stated in the
Report and that no additional discussion is necessary here.                     The Report is
ACCEPTED, ADOPTED and AFFIRMED. As recommended in the Report, the



1
 The copy of the Report which was sent to plaintiff at his record address was returned to the court
as undeliverable (marked “Return to Sender,” “Unable to Forward”). Doc. no. 11-1.
complaint is DISMISSED for failure to state a claim. The dismissal is without
prejudice.
        IT IS SO ORDERED this 19th day of December, 2018.




18-0963p001.docx




                                       2
